


Exhibit 10.31


NEO Incentive Compensation Award
(3 Year Vesting Schedule)
(Time-Based Vesting or Performance Award)




GRANITE CONSTRUCTION INCORPORATED


RESTRICTED STOCK UNIT AGREEMENT


Granite Construction Incorporated has granted to the Participant named in the
Notice of Grant of Restricted Stock Unit (the “Notice”) which together with this
Restricted Stock Unit Agreement (this “Agreement”) has been delivered
electronically to the Participant, an Award consisting of common stock
equivalents subject to the terms and conditions set forth in the Notice and this
Agreement. The Award has been granted pursuant to the Granite Construction
Incorporated 2012 Equity Incentive Plan (the “Plan”). By accepting the Award,
the Participant: (a) represents that the Participant has read and is familiar
with the terms and conditions of the Notice and this Agreement, (b) accepts the
Award subject to all of the terms and conditions of the Notice and this
Agreement, (c) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions arising under the Notice
or this Agreement, and (d) acknowledges receipt of a copy of the Notice and this
Agreement.


1.Definitions and Construction.


1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Notice or the Plan. Wherever used herein, the
following terms shall have their respective meanings set forth below:


(a)“Good Reason” means the occurrence of any of the following:


(i)without the Participant's express written consent, the assignment to the
Participant of any duties, or any limitation of the Participant's
responsibilities, substantially inconsistent with the Participant's positions,
duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;


(ii)without the Participant's express written consent, the relocation of the
principal place of the Participant's Service to a location that is more than
fifty (50) miles from the Participant's principal place of Service immediately
prior to the date of the Change in Control, or the imposition of travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the date of the Change in Control;


(iii)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (1) the Participant's base
salary in effect immediately prior to the date of the Change in Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the Participating Company Group with responsibilities,
organizational level and title comparable to the Participant's), or (2) the
Participant's bonus compensation, if any, in effect immediately prior to the
date of the Change in Control (subject to applicable performance requirements
with respect to the actual amount of bonus compensation earned by the
Participant); or


(iv)any failure by the Participating Company Group to (1) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Participating Company Group's life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (2) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant.



1

--------------------------------------------------------------------------------




(b)“Termination After Change in Control” means the occurrence of either of the
following events within twelve (12) months after a Change in Control:


(i)termination by the Participating Company Group of the Participant's Service
with the Participating Company Group for any reason other than for Cause; or


(ii)the Participant's resignation for Good Reason from all capacities in which
the Participant is then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.


Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant's Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant's death or Disability; (3) is a result of the Participant's
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effective date of a Change in Control.


1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.The Award.


2.1 Number of Common Stock Equivalents. The number of common stock equivalents
subject to Participant's Award shall be set forth in the Notice and may be
adjusted from time to time for Capitalization Adjustments, as provided in
Section 5.3 of the Plan.


2.2 Payment. Participant's Award shall be settled by the delivery of Stock,
which shall be distributed to the Participant not later than three months
following the earlier of (a) the vesting date set forth in Section 3.1 below, or
(b) the date the common stock equivalents are vested pursuant to Section 3.2(a)
or (b).


2.3 Issuance of Shares in Compliance with Law. The issuance of Stock, if any,
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Stock shall be issued
hereunder if its issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company's legal counsel
to be necessary to the lawful issuance of any Stock shall relieve the Company of
any liability in respect of the failure to issue such Stock as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of Stock, if any, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


3.Vesting of Shares.


3.1 Normal Vesting. Except as provided in Section 3.2, and provided that vesting
will cease upon the termination of the Participant's Service, the Award shall
vest in three equal annual installments on the first, second and third
anniversaries of the Grant Date; provided, however, that one hundred (100)
percent of the Award shall vest on the date the Participant becomes “retirement
eligible.”  For this purpose, the Participant becomes “retirement eligible” at
age 62 after at least ten years of Service or at age 65 after at least five
years of Service. Notwithstanding the foregoing, with respect to a Participant
who is “retirement eligible” on the Grant Date, one hundred (100) percent of his
or her Award shall vest ten (10) calendar days following the Grant Date.


3.2 Effect of Termination of Service on Vesting. The effect of the termination
of the Participant's Service prior to the vesting date shall be as follows:


(a)Death or Disability. If the Participant's Service is terminated prior to the
vesting date by reason of the death or Disability (but only to the extent that
such disability is a “disability” as defined in Section 409A(a)(2)(c) of the
Code) of the Participant, the vesting of the Award shall be accelerated in full
as of the date of the Participant's termination of Service and payment shall be
made in accordance with Section 2.2.



2

--------------------------------------------------------------------------------




(b)Termination After Change in Control. If the Participant's Service ceases
prior to the vesting date as a result of Termination After Change in Control
(but only to the extent that such Termination After Change in Control is a
“separation from service” as defined in the regulations promulgated under
Section 409A of the Code), the vesting of the Award shall be accelerated in full
as of the date of the Participant's Termination After Change in Control and
payment shall be made in accordance with Section 2.2.


3.3 Federal Excise Tax Under Section 4999 of the Code.


(a)     Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 3.3 would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then the Participant's payments and
benefits hereunder shall be either (a) provided to the Participant in full, or
(b) provided to the Participant as to such lesser extent which would result in
no portion of such payments and benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Participant, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax. In the event
of a reduction of benefits hereunder, the Accountants (as defined below) shall
determine which benefits shall be reduced so as to achieve the principle set
forth in the preceding sentence.


(b)    Determination of Amounts. All computations and determinations called for
by this Section 3.3 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants or other
independent advisors selected by the Company and reasonably acceptable to the
Participant (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Participant and the Company. For the
purposes of such determinations, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations. The Company shall bear all fees and expenses
charged by the Accountants in connection with such services.


(c)Potential Further Reduction of Benefits. If, notwithstanding any reduction
described in Section 3.3(a), the IRS determines that a Participant is liable for
the Excise Tax as a result of the receipt of any payments made pursuant to this
Plan, then the Participant shall be obligated to pay back to the Company, within
thirty (30) days after a final IRS determination or in the event that the
Participant challenges the final IRS determination, a final judicial
determination, a portion of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Participant's net after-tax proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on such benefits) shall be maximized. The
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
result in the Participant's net after-tax proceeds with respect to the Payments
being maximized. If the Excise Tax is not eliminated pursuant to this Section
3.3(c), the Participant shall pay the Excise Tax.


(d)    Potential Increase in Benefits. Notwithstanding any other provision of
this Section 3.3, if (i) there is a reduction in the payments to a Participant
as described in this Section 3.3, (ii) the IRS later determines that the
Participant is liable for the Excise Tax, the payment of which would result in
the maximization of the Participant's net after-tax proceeds (calculated as if
the Participant's benefits had not previously been reduced), and (iii) the
Participant pays the Excise Tax, then the Company shall pay to the Participant
those payments which were reduced pursuant to this Section 3.3 as soon as
administratively possible after the Participant pays the Excise Tax so that the
Participant's net after-tax proceeds with respect to the payment of the Payments
are maximized.


4.Dividend Equivalents. Dividend Equivalents shall be credited in respect of the
Company common stock equivalents covered by the Participant's Award. Such
Dividend Equivalents shall be converted into additional common stock equivalents
covered by the Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of stock equivalents covered by the
Award then divided by (2) the Fair Market Value per share of Stock on the
payment date for such dividend. Any additional stock equivalents covered by the
Award credited by reason of such Dividend Equivalents shall be subject to all
the terms and conditions of this underlying Agreement to which they relate.



3

--------------------------------------------------------------------------------




5.Tax Matters.


5.1 Tax Withholding. At the time the Award is accepted, or any time thereafter
as requested by a Participating Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and the Participant
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Participating Company, if any, which arise in connection with the Award,
including, without limitation, obligations arising upon the transfer of Stock to
the Participant. The Company shall have no obligation to deliver the Stock until
the tax withholding obligations of the Participating Company, if any, have been
satisfied by the Participant.
            
5.2 Withholding in Shares. The Participant may elect to satisfy all or any
portion of a Participating Company's tax withholding obligations by requesting
the Company to withhold a number of whole shares of Stock otherwise deliverable
to the Participant or by tendering to the Company a number of whole shares
acquired otherwise than pursuant to the Award having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates. Any adverse consequences to the Participant resulting from
the procedure permitted under this Section 5.2, including, without limitation,
tax consequences, shall be the sole responsibility of the Participant.


5.3 Tax Consequences. Restricted Stock Unit Awards may be deferred compensation
and subject to the design limitations and requirements of Section 409A of the
Code. If the limitations and requirements of Section 409A of the Code are
violated, deferred and vested amounts will be subject to tax at ordinary income
rates immediately upon such violation and will be subject to penalties for
federal tax purposes equal to (i) 20% of the amount deferred and (ii) interest
at a specified rate on the under-payment of tax that would have been paid had
the deferred compensation been included in gross income in the taxable year in
which it was first deferred. State tax penalties, including a 20% California
state penalty, also may apply.


6.Rights as Employee. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant's employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant's
Service at any time.


7.Miscellaneous Provisions.


7.1 Administration. All questions of interpretation concerning the Notice and
this Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.


7.2 Amendment. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant's rights
under this Agreement without the consent of the Participant. No amendment or
addition to this Agreement shall be effective unless in writing.


7.3 Nontransferability of the Award. The Award may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution. During the lifetime of the Participant, all rights with respect to
this Award shall be exercisable only by the Participant.


7.4 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


7.5 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant's heirs,
executors, administrators, successors and assigns.


7.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt

4

--------------------------------------------------------------------------------




of such notice) upon personal delivery, email or upon deposit in the United
States Post Office, by registered or certified mail, with postage and fees
prepaid, addressed to the other party at the address shown below that party's
signature in the Notice or at such other address as such party may designate in
writing from time to time to the other party. Notices sent to the Company shall
be addressed to the Company at 585 West Beach Street, PO Box 50085, Watsonville,
CA 95077. Notices sent to the Participant shall be delivered by email to the
Participant's email address ending in @gcinc.com or mailed to the Participant's
address on file with the Company.


7.7 Integrated Agreement. The Plan, the Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or in the Notice.


7.8 Applicable Law. This Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.


7.9 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


7.10 Beneficiary Designation. Each Participant may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of such Participant's
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective when filed by the Participant
in writing with the Company during the Participant's lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant's death shall
be paid to his or her estate.


7.11 Compliance with Section 409A of the Code. Anything in this Award Agreement
to the contrary notwithstanding, no payment of an Award that constitutes an item
of deferred compensation under Section 409A of the Code and becomes payable by
reason of the Participant's termination of employment or service with the
Company shall be made to the Participant unless the Participant's termination of
service constitutes a “separation from service” (within the meaning of Section
409A of the Code and any regulations or other guidance thereunder). In addition,
no such payment or distribution shall be made to the Participant prior to the
earlier of (a) the expiration of the six-month period measured from the date of
the Participant's separation from service or (b) the date of the Participant's
death, if the Participant is deemed at the time of such separation from service
to be a “specified employee” (within the meaning of Section 409A of the Code and
any regulations or other guidance thereunder) and to the extent such delay is
otherwise required in order to avoid a prohibited distribution under Section
409A of the Code and any regulations or other guidance thereunder. All payments
which are delayed pursuant to the immediately preceding sentence shall be paid
to the Participant in a lump sum upon expiration of such six-month period (or,
if earlier, upon the Participant's death).


This Agreement and Award granted hereunder shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan, this
Agreement and the Award granted hereunder shall be interpreted either to be
exempt from the provisions of Section 409A of the Code or, to the extent subject
to Section 409A of the Code, comply with Section 409A of the Code and any
regulations and other guidance thereunder. This Agreement may be amended at any
time, without the consent of any party, to avoid the application of Section 409A
of the Code in a particular circumstance or to the extent that is necessary or
desirable to satisfy any of the requirements under Section 409A of the Code, but
the Company shall not be under any obligation to make any such amendment.
Nothing in this Agreement shall provide a basis for any person to take action
against the Company or an Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any Award made under the Plan, and
neither the Company nor any Affiliate shall under any circumstances have any
liability to the Participant or his or her estate or any other party for any
taxes, penalties or interest due on amounts paid or payable under this
Agreement, including taxes, penalties or interest imposed under Section 409A of
the Code.



5